            Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 1 of 16



                                   "" STATES DISTRICT COt;RT
                       IN THE GNITED
                    FOR THE EASTER.1\J DISTRICT OF PENNSYLVANIA


                                                     Case No.
                                                                     19            23'l1
                                                      CLASS ACTION COMPLAI:\T
       Plaintiff,

vs.
                                                                                FILED
MEDICAL GCARDIAN LLC,                                                           MAY 31 2019
       Defetlldant.                                                          AA1£~.~""""
                                                                                             -~:"
                                                                           ~~.y.,~.......- - -


                               CLASS ACTIOS COMPLAlST

                                     Preliminary Statement

       1.      Plaintiff Andrew Perrong ("Plaintiff') brings this action under the Telephone

Consumer P11otection Act ("TCPA"), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      ;vfedical Guardian LLC made a series of prerecorded telemarketing calls to Mr.

Perrong's residential telephone number, which is charged per call, in violation of the TCPA.

       3.      The Plaintiff never consented to receive the calls, which were placed to him for

telemarketing purposes. Because telemarketing campaigns generally place calls to hundreds of

thousands or even millions of potential customers en masse, the Plaintiff brings this action on

behalf of a ptoposed nationwide class of other persons who received illegal telemarketing calls

from or on b¢half of Defendant.
              Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 2 of 16



        4.        A class action is the best means of obtaining redress for the Defendant's wide

scale illegal telemarketing and is consistent both with the private right of action afforded by the

TCPA and the fairness and efficiency goals of Rule 23 of the Federal Rules of Civil Procedure.

                                                      Parties

        5.        Plaintiff Andrew Perrong is a Pennsylvania resident and a resident of this district.

        6.        Defendant Medical Guardian LLC ('"Medical Guardian") is a Pennsylvania

limited liability company with its principal place of business in Philadelphia, Pennsylvania and is

also a resident of this district. Defendant's registered address is 1500 Locust Street, Suite 4310,

Philadelphiai Pennsylvania 19102.

                                          Jurisdiction & Venue

         7.       The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiffs claims arise under federal law.

         8.       Medical Guardian regularly engages in business in this district, including making

telemarketing calls into this district, and soliciting business from this district. Furthermore,

Medical Guardian provides Pennsylvania residents with services in this district, is incorporated

in this distri¢t, and has offices in this district.

         9.       Venue is proper under 28 U.S.C. § 1391(b)(l) because the Defendant resides in

this district.

                             The Telephone Consumer Protection Act

         10.      In 1991, Congress enacted the TCPA to regulate the explosive gro'Wth of the

telernarketinig industry. In so doing, Congress recognized that "[u]nrestricted telemarketing ...

can be an intrusive invasion of privacy [. ]" Telephone Consumer Protection Act of 1991, Pub. L.

l"o. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).




                                                        2
          Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 3 of 16



The TCP A Prohibits Automated Telemarketing Calls

        11.     The TCP A makes it unlawful "to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

number assigned to a ... cellular telephone service ... or any service for which the called party is

charged for the call." See 47 lJ.S.C. § 227(b)(l)(A)(iii).

        12.     The TCP A provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(l)(A). See 47 U.S.C. § 227(b)(3).

        13.     The TCPA also makes it unlawful "to initiate any telephone call to any residential

telephone line using an artificial or prerecorded voice to deliver a message without the prior

express consent of the called party." See 47 C.S.C. § 227(b)(l)(B).

        14.     According to findings by the Federal Communication Commission ("FCC"), the

agency Congress vested with authority to issue regulations implementing the TCP A, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        15.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded lelemarketing calls ("robocalls") to wireless numbers, services for which the called

party is charged for the call, and residential lines. Specifically, it ordered that:

        [A] ~onsumer's written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received "clear and conspicuous
        disclosure" of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on
        behalf of a specific seller; and (2) having received this information, agrees
        unan:1tbiguously to receive such calls at a telephone number the consumer
        designates.[] In addition, the written agreement must be obtained "without




                                                   3
          Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 4 of 16



       requiting, directly or indirectly, that the agreement be executed as a condition of
       purchasing any good or service.[]"

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

Red. 1830, 1$44 (2012) (footnotes omitted).

The TCPA Riequires Telemarketers to Identify Themselves

        16.    The TCP A's implementing regulations prohibit any company from initiating any

telemarketin$ call unless the company has implemented internal procedures for maintaining a list

of persons who request not to be called by the entity. 47 C.F.R. 64.1200(d). Such internal

procedures must meet certain minimum requirements to allow the entity to initiate telemarketing

calls. 47 C.f<1.R. 64.1200(d)(l)-(6).

        17.    This includes the requirement that "[a] person or entity making a call for

telemarketing purposes must provide the called party with the name of the individual caller, the

name of the person or entity on whose behalf the call is being made, and a telephone number or

address at which the person or entity can be contacted." 47 C.F.R. 64.1200(d)(4).

The Growing Problem of Automated Telemarketing

        18.    "Robocalls and telemarketing calls are currently the number one source of

consumer cotnplaints at the FCC." Tom Wheeler, Cutting Off Robocalls (July 22, 2016 ),

https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls (statement of FCC

chairman).

        19.    "The FTC receives more complaints about unwanted calls than all other

complaints combined." Staff of the Federal Trade Commission's Bureau of Consumer

Protection, In re Rules and Regu1ations Implementing the Tel Consumer Protection Act of 1991,

l\iotice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://wwv.l.ftc.gov/system/files/documents/advocacy documents/commentstaff-ftc-bureau-



                                                4
           Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 5 of 16

\   .
consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

         20.   In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 2017 National

Do Not Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press..1releases/2017!l2/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

         21.   The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It's

Bad. Robocalls, and Their Scams, Are Surging, ".\;.Y. Times (May 6, 2018),

https://www;nytimes.com/2018/05/06/your-money/robocalls-riseillegal.html; see also Katherine

Bindley, Why Are There So Many Robocalls? Here's What You Can Do About Them, Wall St. J.

(July 4, 201 $), https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

         22.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4. 7 billion in December 2018-a 466% increase in three

years.

         23.   According to online robocall tracking service "'YouMail," 5.2 billion robocalls

were placed fo March 2019 at a rate of 168.8 million per day. www.robocallindex.com (last

visited May 3, 2019). YouMail estimates that 2019 robocall totals will exceed 60 billion. See id.

         24.   The FCC also has received an increasing number of complaints about unwanted

calls, with 1S0,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data (last

visited May 3, 2019).




                                                5
             Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 6 of 16

      ..
                                         Factual Allegations

           25.   Defendant Medical Guardian offers medical alert systems.

           26.   To generate new clients, Medical Guardian relies on telemarketing.

           27.   One of the telemarketing strategies used by Defendant involves the use of

automated and prerecorded calls to solicit potential customers.

The Calls to ,Mr. Perrong

           28.   Plaintiff Perrong is a "person" as defined by 4 7 C .S.C. § 153(39).

           29.   Plaintiffs telephone number is (215) 322-XXXX.

           30.   Plaintiff is charged for each call placed to that number.

           31.   That number is on the National Do Not Call Registry.

           32.   That number is used for residential purposes only.

           33.   Yiedical Guardian placed calls to the Plaintiff on at least 26 occasions between

January 10, 2019 and May 20, 2019.

           34.   A prerecorded message was then played:

                 Hello. Press 1 Now. The first I 00 callers will receive $2,000 in grocery
                 coupons. If you're over the age of 55 and have had a slip and fall in the
                 past 12 months, press 1 now to receive a medical alert device valued at
                 $400 at no cost to you for the equipment. Press I now to receive your
                 medical alert device and $2,000 in grocery coupons or press 3 to be
                 removed from the marketing list. Again, press I now to receive your
                 medical alert device and $2,000 in grocery coupon savings. So press 1
                 now to speak to an enrollment specialist NOW!

           35.   The use of a prerecorded message is consistent with the use of an ATDS, as it

would be illogical to manually call numbers only to then play a prerecorded message.

           36.   The Caller ID Number on these calls came from a (211) or (121) area code. For

instance, the caller ID "would display 211-625-835.

           37.   (211) is an emergency services area code. (121) is an invalid area code.



                                                   6
            Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 7 of 16

       •'

        38.     The Caller ID Number would also usually be missing a digit, making the caller ID

only 9 digits in length and thus further invalid.

        39.    ' All these facts are also consistent with the use of an ATDS, as it takes

computerized dialing software to manipulate a Caller ID.

        40.     The company was not identified in the prerecorded message, so the Plaintiff

responded to speak with a live individual.

        41.      The live individual identified his company as "Medical First Alarm."

        42.     "Medical First Alarm" does not appear to be a registered company or fictitious

name in any State or jurisdiction.

        43.      To secure the real company name, the Plaintiff provided his credit card

information <!luring the call.

        44.      The Plaintiffs purchase identified     ~edical   Guardian LLC as the merchant.

        45.      The Plaintiffs credit card company provided the following information about the

transaction:

        Medical Guardian LLC
        Contact Telephone: 800-313-1191; 215-977-8000
        City and ZIP Code: Philadelphia, PA 19103
        Merchant Website: https://www.medicalguardian.com/

        46.      This information exactly matches the information on Medical Guardian's contact

us page on their website, https://www.medicalguardian.com/contact, archived at

https://archivre.is/xDF8g.

        47.      Shortly thereafter, Plaintiff received the medical alert device he had ordered. The

package return address indicated Medical Guardian at 109 Rogers Road, Wilmington, DE 19801.

Upon information and belief, this is Medical Guardian's warehouse and distribution facility.

Moreover, the contents of the package indicated that it came from Medical Guardian.



                                                    7
             Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 8 of 16


\
      ,.
           48.      Plaintiff and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up during

the telemarketing calls and their privacy was improperly invaded. Moreover, these calls injured

Plaintiff and the other call recipients because they were frustrating, obnoxious, annoying, were a

nuisance, and disturbed the solitude of Plaintiff and the class.

                                            Class Action Allegations

           49.      As authorized by Rule 23(b)(2) and (b)(3) of the Federal Rules of Civil

Procedure,       ~laintiff sues   on behalf of other persons or entities throughout the United States.

           50.      The proposed classes are tentatively defined as:

           CLASS 1

           All persons within the United States: (a) to whom Medical Guardian, and/or a
           third party acting on its behalf, made one or more non-emergency telephone calls;
           (b) promoting Medical Guardian's products or services; (c) to their residential
           telephone number, cellular telephone number, or a number for which they are
           charged for the call; (d) using an artificial or prerecorded voice; and (e) at any
           time in the period that begins four years before the date of filing this Complaint
           through the date of class certification.

           CLASS 2

           All natural persons within the United States: (a) to whom Medical Guardian,
           and/c.J>r a third party acting on its behalf, made two or more calls in a twelve-month
           period; (b) promoting Medical Guardian products or services; (c) using a
           prerecorded voice that did not identify the company that was calling, or whose
           goods or services were being promoted; (d) at any time in the period that begins
           four years before the date of the filing of this Complaint to trial.

           51.      The Plaintiff is a member of the classes.

           52.      Excluded from the classes are the Defendant, any entities in which the Defendant

has a controlling interest, the Defendant's agents and employees, any judge to whom this action

is assigned, and any member of the judge's staff and immediate family.




                                                         8
             Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 9 of 16

...    ..
        53.     Class members are identifiable through phone records and phone number

databases that will be obtained through discovery.

        54.     The potential class members number at least in the thousands. Individual joinder

of these persons is impracticable.

        55.     There are questions oflaw and fact common to Plaintiff and the proposed classes,

including:

                a.    Whether the Defendant was properly identified in the prerecorded message

                     it sent;

                b.   Whether the Defendant placed telemarketing calls without obtaining the

                     recipients' valid prior express \.VTitten consent;

                c.    Whether the Defendant's TCPA violations were negligent, willful, or

                     knowing; and

                d.   Whether the Plaintiff and the class members are entitled to statutory

                     damages because of the Defendant's actions.

        56.     Plaintiff's claims are based on the same facts and legal theories as class members

and therefore are typical of the class members' claims.

        57.     Plaintiff is an adequate representative of the classes because his interests do not

conflict with the classes' interests, he will fairly and adequately protect the classes' interests, and

he is represented by counsel skilled and experienced in litigating TCPA class actions.

        58.     The Defendant's actions are applicable to the classes and to Plaintiff.

        59.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class




                                                   9
             Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 10 of 16

\     •'

members, which will be ascertainable from records and databases maintained by Defendant and

others.

           60.   The likelihood that individual class members will prosecute separate actions is

remote duet<!> the time and expense necessary to prosecute an individual case given the small

recoveries a~ailable through individual actions.

                                            Legal Claims

                                           Count One:
                           Violations of the TCPA, 47 U.S.C. § 227(b)

           61.   Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

           62.   The foregoing acts and omissions of Medical Guardian and/or its affiliates,

agents, and/or other persons or entities acting on Medical Guardian's behalf constitute numerous

and multiple 'violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency

purposes, with a prerecorded message to the residential telephone line of the Plaintiff.

           63.   The foregoing acts and omissions of Medical Guardian and/or its affiliates,

agents, and/or other persons or entities acting on Medical Guardian's behalf constitute numerous

and multiple violations of the TCP A. 47 U.S.C. § 227, by making calls, except for emergency

purposes, v.1.th a prerecorded message to a telephone number of the Plaintiff where he was

charged for the call.

           64.   As a result of Medical Guardian's and/or its affiliates, agents, and/or other

persons or entities acting on Medical Guardian's behalfs violations of the TCPA, 47 U.S.C.

§ 227, Plaintiff and members of the classes presumptively are entitled to an award of $500 in

damages for each and every call made.




                                                   IO
              Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 11 of 16

       ..
            65.    Plaintiff and members of the classes are also entitled to and do seek injunctive

relief prohibiting Yledical Guardian and/or its affiliates, agents, and/or other persons or entities

acting on Yledical Guardian's behalf from making calls, except for emergency purposes, using

an artificial C)r prerecorded voice in the future.

            66.    The Defendant's violations were negligent, willful, or knowing.

                                               Count Two:
                            Violation ·of the TCP A's Do :Sot Call provisions

            6 7.   Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

            68.    The foregoing acts and omissions of the Defendant constitute violations of the

FCC's regulations implementing subsection 227(c) of the TCPA which prohibit anyone from

making any ¢all for telemarketing purposes to any residential or wireless telephone subscriber

unless the caller has implemented the required minimum procedures for maintaining a list of

persons who do not want to receive calls made by or on behalf of such person or entity. 4 7

C.F.R. 64.1200(d).

            69.    Medical Guardian failed to identify itself in the prerecorded message sent to the

Plaintiff and the putative classes.

            70.    The Defendant's violations were willful and/or knowing.

                                               Relief Sought

            For himself and all class members, Plaintiff requests the following relief:

        A.         Certification of the proposed classes;

        B.         Appointment of Plaintiff as representative of the classes;

            C.     Appointment of the undersigned counsel as counsel for the classes;




                                                     11
         Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 12 of 16



       D.       A declaration that Defendant and/or its affiliates, agents, and/or other related

entities' actions complained of herein violate the TCPA;

       E.       An order enjoining Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant's behalf from making calls, except for emergency purposes, to any

number using an artificial or prerecorded voice in the future.

       F.       An award to Plaintiff and the classes of damages, as allowed by law;

       G.       Leave to amend this Complaint to conform to the evidence presented at trial; and

       H.       Orders granting such other and further relief as the Court deems necessary,just,

and proper.

       Plaintiff requests a jury trial as to all claims of the complaint so triable.




Dated: May    30, 2019

                                       1315 Walnut Street, Suite 320
                                       Philadelphia, PA 19107
                                       Telephone: 215.876. 7636
                                       E-mail: marc@marcdavieslaw.com

                                       Brian K. Murphy (pro hac vice to be filed)
                                       Jonathan P. ".Vlisny (pro hac vice to be filed)
                                       ".Vlurray ".Vlurphy Moul+ Basil LLP
                                       1114 Dublin Road
                                       Columbus, OH 43215
                                       Telephone: 614.488.0400
                                       Facsimile: 614.488.0401
                                       E-mail: murphy@mmmb.com
                                                 misny@mmmb.com




                                                 12
Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 13 of 16



                      Anthony I. Paronich (pro hac vice to be filed)
                      Paronich Law, P.C.
                      350 Lincoln Street, Suite 2400
                      Hingham, MA 02043
                      508.221.1510
                      E-mail: anthony@paronichlaw.com




                                13
                                                                                                  •S...-t.
                                                         1
                                  Case 2:19-cv-02371-AB Document
                                                         :
                                                                 1 Filed 05/31/19 Page 14 of 16
                                                                                                             \
JS 44 (Rev 06117)                                                                      CIV~ COVER SHEET                                                               I q_c_ V- ~ ~11
The JS 44 ~1! cover'~eet ~e                                      contamed      here1!l.llcllfil'l'f~tce
                                                                                                    nor supplement the flljng and service of pleadmgs or other papers as required by law, except as
provided b local rules of co T                                   roJ::\:dby-tln! Jiid1e1al Conlelnce of the Umted States m September 1974. is required for the use of the Clerk of Court for the
purpose ofinmatmg the civil                  k~                    INSTRUCTIONS ON NFXI PAGE Of THIS FORM J

I. (a) PLAINTIFFS                                                                                                                DEFENDANTS
 ANDREW PERRONG. in(l1vidually and on behalf of a class of all persons                                                         MEDICAL GUARDIAN LLC                                                                 2371
 and ent1t1es similarly situated
   (b) County of Residence of rust Listed Plamttff Mont99m~ County,_ i:' ~                                                       County of Residence of First Listed Defendant
                                       (F:JtCEPT IN US PLAINTTFF CASES;                                                                                             (l!V [,   S PLAINTTFF CASES ONI YJ
                                                                                                                                 NOTE         IN LAND CONDf,MNA TION CASE:S. l:SE THE LOCATION OF
                                                                                                                                              THE. TRACT Of LAND INVOL VE.D

      (c)   Attorneys (Ftnn Name, )/ddress. and Telephone Numb•')                                                                 Attorneys (lf Known)
 Marc Davies. 1315 Waln(.Jt Street. Suite 320. Ph1ladelph1a. PA 19107.
 215 876 7636


II. BASIS OF JURISDlC                                       lace an "X" in One Box Only)                          I II. CITIZENS HIP 0 F PRINCIPAL PARTIES mace an x                                              tn one Box for Platnttff
                                                                                                                            fFor Dtversity Cases Only)                                                 and One Box for Defendanr}
Cl 1     t; .S Governmept                                                                                                                                  PTF          DEF                                           PTF       Dl1F
            Plamnff                                                                                                   C1ttzen of This State                Cl 1         Cl I       Incorporated or Pnnc1pal Place      :'.J 4   Cl 4
                                                                                                                                                                                     of Busmess In This Mate

Cl 2     t: S Government                      ::J 4   D1vers1ty                                                       Ctttzen of Another State             ::J 2        Cl     2   Inco1porated and Pnnc1pal Place             Cl 5      0 5
             Defendant                                  (lnduate CI11zensh1p of Parues tn Item ll!J                                                                                   of Busmess In Another State

                                                                                                                                                           :'.J 3       ::J    3   foreign Nallon                              0 6       ::J 6

IV. NATURE OF SL'It (Place an                            'X" tnOneBoxOnt                                                                                                 Click here for Nature of Smt Code Descn t10ns
             CONTRACT                                                TORTS                                               FORFElTt:             ENALTY                     B NKR :PTCY                 OTHER STATUTES
Cl 110 Insurance                                PERSONAL L1'1Jl;RY                     PERSONAL INJURY                0 625 Drug Related 5elLUie                :'.J 422 Appeal 28 t;SC 158                   :J 375 False Clll11lls Act
::J  120Manne                               8 310 Airplane                       Cl 365 Personal Injury .                       of Property 21 t;SC 881         :'.'l 423 Withdrawal                          Cl J76Qw Tam(31 USC
::J  130 Miller Act                         CJ l l 5 Airplane Product                       Product L1abtl1ty         :'.'l 690 Other                                     28 VSC 157                                    3729(a))
::J  140 NegotJable Instrument                              L1ab1bty             :'.'l 367 Health Carel                                                       t--,,,===..,...==,,,..--1 ("')                       400 State Reapporuonment
0    ISO Recovery ofOve1payment                 Cl 320 Assault, Libel &                    PharmaceutJcal                                                                   i---Puo;""P._..R.,.,_~=-"'S'----1 CJ 410 Anlltrust
         & Enforcement of Judgme~                           Slander                        Personal Injury                                                                   0 820 Copynghts                  Cl 430 Banks and Bankmg
CJ 151 Medicare Act                              Cl 330 Federal Employers'                 Product L1ab1hty                                                                  Cl 830 Patent                    ::J 450 Commerce
Cl 152 Recovery of Defaulted                                L1abtl1ty            0 368 Asbestos Personal                                                                     ::J 835 Patent· Abbreviated      .'") 460 Deportation
         Student Loans                          8 340 Manne                                 Injury Product                                                                            New Drug Apphcallon     :'.J 4 70 Racketeer Influenced and
         (Excludes Veterans}                    ::J 345 Marine Product                      L1ab1bty                                                                         Cl 840 Trademark                           Corrupt Organ12a1Jons
Cl 153 Recovery of Overpayment                              Liability                 PERSONAL PROPERTY                                 1-----~B"'O~R~----1--.w~IA,....,,S,,..,....,:R.,.luTYu.._-.i~ -""Cons er Credit
         of Veteran's Benefits                   Cl 350 Motor Vehicle            Cl 370 Other Fraud                                      :'.J 710 Farr Labor Standards       :'.J 861HlA(l395ff)              ("') 490 Cable/ at TV
:'.J 160 Stockholders' Sutts                    Cl 355 Motor Vehicle             :J 371 Truthm Lending                                              Act                      ::J 862 Black lung (923)         0 850 Sec         es/Commod111esf
::J 190 Other Contract                                     Product Liabthty      0 380 Other Personal                                    :'.'l 720 Labor/Management          ::J 86~ DIWC/DIWW 5(g)}                    Exe     ge
::J 195 Contract Product L1ab1hty                Cl 360 Other Personal                     Property Damage                                          Relallons                0 864 SSID Title                               er Statutory Acllons
Cl 196 Franclnse                                           lnJury                0 385 Property Damage                                   CJ 740 Railway Labor Act            Cl 865 RSI (405(g)                           gncultural Acts
                                                 Cl 362 Personal lnJury.                   Product Liab1hty                              ::J 751 fanuly and Medical                                                   3 Environmental Matters
                                                           Medical Mal ractJce                                                                      Leave Act                                                      895 freedom oflnfonnallon
.__ _,,REA=.:"'L"'P-"R"'O"'P"'ER=TY'"'---1-l---'CIVIL""'"'"""'""R"'"lG""°'HT"""--+-:..PR.,,_,IS.,O~N-"E"'R::.:.PE.,'_..TI"'Tl"""0"'1""'S'-IO 790 Other Labor LttJgatJon
 0 210 Land CondemnatJon                         Cl 440 Other C1V1l Rights                       Habeas Corpus'                          ::J 791 Employee Rellrement
 :'.J 220 foreclosure                           Cl 441 VolJng                                Cl 463 Aben Detamee                                   Income Secunty Act                  or Defendant)               899 Acbrumstrallve Procedure
 :J 230 Rent Lease & Ejectment                  n 442 Employment                             0 510 Motions to Vacate                                                         ::J 87 I IRS- Tiurd Party                   ct'Review or Appeal of
 :'.J 240 Torts to Land                          :'.J 44 3 Housmg/                                     Sentence                                                                        26 use 7609                      Agency Dec1s1on
 ::J 245 Tort Product L1abtl1ty                            Accommodations                    0 530 General                                                                                                    CJ 950 ConslltutJonabty of
 ::J 290 All Other Real Property                 Cl 445 Amer w/D1sab1!tnes • :'.J 535 Death Penalty                                                 IMMIGRATION                                                         State Statutes
                                                           Employment                            Other:                                  :'.J 462 Naturahzallon Application
                                                 CJ 446 Amer w/D1sab1b11es · :'.J 540 Mandamus & Other                                   ::J 46.5 Other hmmgrallon
                                                           Other                             ::J 550 ClVll Rights                                  Acl1ons
                                                Cl 448 Educal1on                             Cl 555 Pnson Condition
                                                                                             ::J 560 CIVll Detamee .
                                                                                                       Condillons of
                                                                                                       Confinement


                                      R,~moved from                  CJ 3       Remanded from                    CJ 4 Reinstated or         CJ 5 Transferred from                  CJ 6 Multid1stnct                'J 8 Mult1d1stnct
                                      State Court                               Appellate Court                       Reopened                      Another D1stnct                       L1ttgat10n ·                     L1ttgatton •
                                                                                                                              rspeci/y)                        Transfer                                                    Direct File
                                                  Cne the lJ S CIVIi Statute under which you are filmg (Do not cite jurisdictional stallltes unless diversity)
                    E OF ACTlON 47 U.S C                               227
                                                  Bnef descnpt1on of cause
                                                   A utative class actiOn brou ht ursuant to the Tele hone Consumer Protection Act for au
Vil. REQL'ESTED L                                 :)I CHECK IF THIS IS A CLASS ACTION       DEMAND$
     COMPLAINT:                                         1...'NDER Rl;LE23. f Ra..,µ----
VIII. RELATED CA$E(S)
      IFANY
DAI'.t                                                                               SIGNA TURF OF A TTO
                                                                                   Isl Marc Davies
FOR OFFICE USE ONLY

      RECEIPT #                        ....MOL'NT                                         APPL YING IFP                                          JL'DGF
                                                                    ,,
                                                               FORT \-
                          Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 15 of 16

                                                                     t
                                                                        t.
                                                                                       STATES DISTRICT COCRT
                                                                                       R.'1'11 DISTRICT OF PE~SYLVA,"lilA
                                                                                           -                . ~'
                                                                                      DESlGNATI<>NfoR\.t ~'.'
                       (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
                                                                                                                                                                           2371
Address of Plaintiff: -+------                ____3551 Pos~ Rd., Hu~t-~"!_g_don_Vall~y, PA 1~00~ _ _
Address of Defendant:,                          1500 Locust Street, Suite 4310, Philadelphia, PA 19102
                                             -----
Place of Accident, Incident or Transaction:



RELATED CASE, IF A1\'Y:
Case Number                                                                  Judge                                                        Date Tenrunated                   -----
ClVll cases are deemed r<:lated when Yes 1s answered to any of the followmg questions

       ls this case related t~ property mcluded man earlter numbered smt pendmg or wtthm one year                                           YesD                No[{]
       previously tenrunat¢d action m this court?

2      Does this case mvolve the same tSsue of fact or grow out of the same transaction as a pnor sutt                                      YesD                No[{]
       pendmg or wtthm o)le year previously tenrunated action m this court?

3      Does this case mvolve the validity or mfnngement of a patent already m smt or any ear her                                            YesO                No[l]
       numbered case pendmg or wtthm one year previously tenrunated action ofthts court?

4                                                                                                                                                               No [l]




                                                                                                                                                     Attorney l D #(if applicable)




              Federal Questi~n Cases.·

         -
           ~~~l!lll'...!C~o~tr!"!a~ct!:_,~M~ar~m~e~c::·o~n~tr~ac~t:_,an~d~Al~l~Ot~h~e:r~C~~o~n~tr~a~ct~s--l=:f       Insurance Contract and Other Contracts
       2      FELA                                                                                        0      2   Arrplane Personal Injury
       3      Jones Act-Per$onal Injury                                                                   0      3   Assault, Defamation
       4      Antitrust                                                                                   0      4   Marme Personal Injury
       5      Patent                                                                                      0      5   Motor Vehicle Personal Injury
       6      Labor-Manag¢ment Relations                                                                  O      6   Other Personal Injury (Please specify) • _ _ _ _ _ ·- ___
              CJVil Rights                                                                                0      7   Products Ltabdtty
              Habeas Corpus                                                                               O      8   Products Liability Asbestos
              Secuntles Act,(s) Cases                                                                     O      9   All other D1vers1ty Cases
               Social Secunt~ Review Cases                                                                           (Please specify) _
              All other Fed(jral Questton Cases
               (Please specify). AllE;_!geQ yi9laU9n 9f TQt>.A~ 4Z US Cc.§ 227



                                                                                    ARBITRATION CERTIFICATION
                                                          (The effect of this certtficat1on ts to remove the case from ellgtbtltty for arbitration)

I,                    Maro Davies                                   ~    counsel ofrecord or ro se lamt1ff do hereby certify

                                                                                                                                               recoverable m this c1vtl action case




                                                                                                                                                            81789
                                                                                                                                                    Attorney I D #   ft/ applicable)
NOTE A tnal de novo will be a tnal by Jury only tf there has been comphance with F RC P 38
                                   I
Cf\' 609 (5;2018J




                                                                                                                                                            M~~ 31              2019
     Case 2:19-cv-02371-AB Document 1 Filed 05/31/19 Page 16 of 16


                        IN THE
                                  ;~ITED
                                     A8-
                                       STATES DISTIDtT COURT
                                                                 .,:
                     FOR Tiffi EASTERN DISTRICT OF PE~SYL VA,.""lIA
                    CASE MANAGEME~T TRACK DESIGNATIO~ FORM

Andrew Perrong, individually and on behalf of:                                   CIV1L ACTION
a class of all persons and entities similarly
situated,,              v.
                                                                                        !9
Medical Guardian LLC                                                             NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plamtiff'shall complete a Case Management Track Designation Form mall civil cases at the time of
filing th¢ complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of tlus form.) In the event that a defendant does not agree with the plamt1ff regarding said
des1gna1jlon, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELEC~ O~          OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

( d) Asbestos - Cases involving claims for personal injury or property damage from
     exposure to asbestos.                                                                          ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    con:unonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)




                                                                     lain tiff
                                                                         Attorney for
                                                                       marc@marcdavieslaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660} 10102




                                                                                       ~AY ~1 2019
